Citation Nr: 0304095	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  97-13 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

(As discussed hereinbelow, the reopened claim of service 
connection for PTSD will be the subject of a later decision.)  



REPRESENTATION

Appellant represented by:	Marshall O. Potter, Attorney







WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the RO.  

In October 1996, the Board denied service connection for 
PTSD.  The veteran filed a claim to reopen, but the RO 
addressed the merits of the claim without discussing the 
finality of the October 1996 Board decision.  Before the 
Board reaches the merits of the claim, the issue of whether 
new and material evidence has been submitted must first be 
addressed.  

In light of the action taken hereinbelow, the Board is 
undertaking additional development with respect to the now 
reopened claim of service connection for PTSD, pursuant to 
authority granted by 38 C.F.R. § 19.9 (a)(2).  

When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  

After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing this matter.  



FINDINGS OF FACT

1.  In October 1996, the Board denied the veteran's claim of 
service connection for PTSD.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claims 
has been associated with the claims file since the October 
1996 decision.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107, 5108, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.156(a), 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue of whether new and material evidence has been 
submitted.  

The Board finds, given the favorable action taken 
hereinbelow, that no further assistance in developing the 
facts pertinent to this limited issue is required at this 
time.  

In October 1996, the Board denied the veteran's claim of 
service connection for PTSD.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims 
summarized the analysis in determining whether evidence is 
new and material in Evans v. Brown, 9 Vet. App. 273 (1996).  
VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issues at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

At the time of the October 1996 decision by the Board, the 
evidence included the veteran's service medical records, 
private and VA medical reports and the veteran's contentions.  

On this evidentiary record, as noted hereinabove, the Board 
concluded that the preponderance of the evidence was 
unfavorable to the veteran's claim.  

The evidence associated with the record since the June 1998 
decision includes private and VA treatment records, and 
statements and testimony of the veteran.  

Of particular interest are statements and records of the 
veteran's treating VA psychiatrist who noted that the veteran 
suffered from PTSD as a result of his Vietnam experiences.  

The Board finds, based on its review of the recently 
presented evidence, that it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

In particular, the Board notes that the evidence is clearly 
new, as it was not of record at the time of the prior rating 
decisions.  Furthermore, the evidence of continued treatment 
for PTSD is probative of the issue of service connection.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for depression with psychotic features.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed subject to further action as discussed 
hereinabove.  


____________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

